Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive the application filed January 13, 2021.  Claims 1-20 are pending.

Claim Objections
Claims 2 and 12 objected to because of the following informalities:  the phrase “not yet occurring” should be “not yet occurred”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 10 and 18 the claim is unclear as to the steps of the forking.  The claim first recites it is determined whether a media portion should be forked and then recites “waiting for a forking event.”  It is unclear if the determination was made to fork the media portion or not. Further if it is determined to not fork the media portion, it is unclear what the claims is referring to when it is “waiting” for a forking event.  It is also unclear if the forking event will be received, depending on the determination of  the media portion should be forked.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 5 and 15 recite the broad recitation waiting for and receiving a forking event and upon receiving a forking in claim 1, and the claim also recites declining a forking event which is the narrower statement of the range/limitation. 
In the present instance, claims 6-8, 16 and 19-20 recite the broad recitation determining whether the media portion should be forked in claim 1, and then claim recites recording or transcribing the second fork. 
In the present instance, claims 9 and 17 recites the broad recitation waiting for and receiving a forking event and while waiting for the forking event in claim 1, and the claim also recites the forking event is received before the SIP invite.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As per claim 16 the “customer providing a portion of the content of the media portion” is unclear. 
Claims 7 and 8 recites the limitation "the analyzing of the content" in claims 1 and 4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-14 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kunkel et al. United States Patent No.  9,185,626.

As per claim 1, Kunkel teaches a method for selectively processing real-time media, comprising: receiving, via a network interface to a network, a request for a communication session from a customer communication device, wherein the request for the communication session comprises a Session Initiation Protocol (SIP) INVITE message and wherein the INVITE is received by a session boarder controller (SBC) and wherein the communication session comprises a media portion and a signaling portion [sip request to sbc (column 12 lines 36-67)];
determining whether the media portion should be forked; waiting for a forking event to be received [send agreement OK message (column 13 lines 20-55)];
while waiting, providing a series of preservation messages to the SBC at an interval therebetween that is less than a first timeout interval of the SBC [route call within time period (column 15 lines 39-55)]; and
upon receiving the forking event, signaling the SBC to route one fork for connection to an agent communication device and route a second fork to a media processing serve [incoming call routed to both electronic and mobile device (column 15 lines 5-36)].  

As per claim 2, Kunkel teaches the method of claim 1, wherein the SBC routes the second fork to the media processing server only upon a second timeout interval, comprising a time period greater than the first timeout interval, has not yet occurring [receiving incoming call at intervals (column 15 lines 40-56)]. 
 
As per claim 3, Kunkel teaches the method of claim 1, wherein the forking event is received from a computer telephony (CTI) server [mobile switching center (column 13 lines 39-67)].  

As per claim 4, Kunkel teaches the method of claim 1, wherein the series of preservation messages comprise a series of at least one SIP 100 TRYING message or SIP 180 RINGING message [device rings (column 15 lines 6-27)].  

Claims 10-14 and 18 are rejected under the same rationale as claims 1-4 as they do not further limit or define over the claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457